Citation Nr: 1630537	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  14-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial increased rating for left femoral nerve palsy, rated as 30 percent disabling, for substitution purposes.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for substitution purposes.

3.  Entitlement to dependency, indemnity and compensation (DIC) based on service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1943 to October 1945.  He died in April 2011.  The appellant is his surviving spouse.  She has been substituted into the claims pending at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The December 2009 rating decision granted service connection for left femoral nerve palsy and assigned an initial 30 percent disability rating effective February 8, 2002.  The appellant disagrees with the initial rating.  The April 2012 rating decision denied service connection for the Veteran's cause of death.  

The Board has carefully considered which issues are in appellate status.  In this regard, the Board is cognizant that the appellant's attorney marked the substantive appeal (Form 9) to indicate the appellant was appealing all issues listed in the Statement of the Case.  In the body of the Substantive Appeal, however, the attorney explicitly stated  that the appeal was limited to the three issues listed on the above title page.  Considering that this form was completed by the appellant's attorney and the contents of this form, the Board finds that the inconsistency was typographical in nature and that the clear intent was to limit the appeal to the three issues on the above title page.  The Board proceeds with adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left femoral nerve palsy was manifested by severe incomplete paralysis of the femoral nerve.

2.  At the time of his death, the Veteran was service-connected for left femoral nerve palsy, rated 30 percent disabling; bilateral hearing loss, rated 10 percent disabling; and, tinnitus, rated 10 percent disabling.

3.  The immediate cause of the Veteran's death was acute respiratory failure as a consequence of pneumonia.

4.  The cause of the Veteran's death was not related to his service or to a service-connected condition, including particularly the left femoral nerve palsy, nor did a service-connected condition contribute to the Veteran's death.

5.  The Veteran did not meet the schedular criteria for a TDIU, nor does the evidence suggest that the Veteran was unable to secure and follow a substantially gainful occupation solely as a result of his service-connected disabilities so as to warrant referral for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in excess of 30 percent rating for left femoral nerve palsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8526 (2015).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).

3.  Entitlement to a TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2002, VA notified the Veteran of the information and evidence needed to substantiate a claim for service connection, to include notice of what evidence the claimant was responsible for providing, and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The evaluation issue is downstream and further notice is not needed.  

In claims for Dependency and Indemnity Compensation (DIC) benefits, including a claim of service connection for the cause of the Veteran's death, Section 5103(a) notice must be tailored to the claim.  In the context of DIC claims, the notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In December 2013, VA notified the appellant of the information and evidence needed to substantiate a claim for cause of death.  The letters are adequate and it is not necessary to provide further notice to the individual requesting substitution.  See Veterans Benefits Administration Fast Letter 10-30 (Revised) (April 3, 2013) (rescinded due to its incorporation into the M21-1).

VA has also satisfied its duty to assist.  The record contains service treatment records, private medical records, and VA medical records.  Neither the Veteran during his lifetime nor the substitute claimant identified additional relevant records that need to be obtained.  Although the Veteran was not provided a VA examination prior to his death, the file contains findings sufficient to rate the service-connected nerve disability.  The AOJ sought additional evidence regarding the claim for TDIU, to include seeking that the appellant complete forms providing relevant information.  The appellant, however, did not provide the requested information.  Based on the current evidence of record, the Board finds that there is no duty to provide a TDIU opinion.  The evidence of record is sufficient to determine that TDIU on an extraschedular basis need not be referred to the Director under 38 C.F.R. § 4.16(b).  As discussed in greater detail below, the appellant contends that the service-connected nerve disability contributed to the Veteran's death.  The AOJ obtained an October 2014 opinion regarding this contention.  Review of this opinion reveals that it is based on a correct factual background and is adequately supported by rationale.  This is no additional duty to obtain another opinion.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In sum, there is no evidence of any VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).

II.  Increased Rating

	A.  Rules and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Diagnostic Code 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral).  Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

      B.  Factual Background

In March 2000 the Veteran underwent left hip surgery.  As a consequence of the surgery, the Veteran developed left femoral nerve palsy which was service connected by a December 2009 RO rating decision (effectuating the Board's grant of benefits in an October 2009 decision).  

In a March 2000 VA physical therapy note, the Veteran reported his "leg doesn't listen" to him.  The examiner noted the Veteran absolutely did not have any quad control in his lower left extremity.  He could not perform any exercise without assistance, and could not progress his leg during ambulation.  

In additional March 2000 VA progress notes, the Veteran continued to complain of weakness, loss of control, and numbness from his upper leg to below the knee.  The examiner noted the left lower extremity could not be assessed, but he was able to lift against gravity so the best he could be was 3-/5.  He could ambulate 100 feet with a walker.   

A VA May 2000 EMG report showed denervation in the femoral nerve, with innervation on the left.  The test also showed no activity in the tested muscles.  The diagnosis was severe left femoral nerve palsy with denervation.  

During a June 2000 VA evaluation, the examiner noted left thigh with gross atrophy.  The diagnosis was severe left femoral nerve palsy with denervation.  

In an August 2001 statement, the Veteran asserted that he has to wear a knee brace on his left leg to stabilize the leg and prevent the knee from collapsing and falling.  

In a January 2002 VA treatment note, the examiner noted that the Veteran's femoral nerve function was now intact.  It was recommended he undergo intensive rehabilitation and physical therapy for quad strength.  

In an August 2002 VA treatment note, the Veteran complained of left hip pain.  He stated his pain was mainly anterolateral thigh and described as deep and achy.  The examiner noted his range of motion had increased and his strength was 5/5 with sensation intact.  

In a December 2002 letter, the Veteran asserted that since his surgery he has been unable to take care of himself, including physical exercise, walking, and riding a bicycle.  

During an October 2004 RO hearing for service-connection, the Veteran testified that he could not pick up his leg from a sitting position or lying down in bed.  He also stated he was unable to squat.  He reported pain and stated that he can walk about half block or 100 feet, but slowly and with a halting gait.  He stated that he does not drag his leg, but that he cannot pick his leg up off the ground.  When he had a brace, he reported he had to drag his leg.  

In an October 2004 VA progress note, the Veteran reported he did not have any hip pain, though he complained of muscle cramps in his thigh when he sleeps on his leg at night.  

In a March 2006 VA opinion, the examiner noted the medical chart documents a severe left femoral neuropathy, possibly complete, that was first diagnosed shortly after the March 2000 surgery on clinical examination and confirmed by nerve conduction testing. 

The Veteran submitted multiple lay statements from friends and family attesting to the Veteran's difficulty walking and use of crutches and electric scooter since his hip surgery.  

Additional VA and private treatment records dated through the Veteran's death in April 2011 fail to address the Veteran's left femoral nerve injury.  The Veteran was involved in a motor vehicle accident in December 2010.  At that time, the examiner noted the Veteran's left lower extremity appeared to be atraumatic.  In a subsequent December 2010 note, the Veteran's wife reported the Veteran ambulated with a walker for the past 6 months and with a cane prior to that.  He reported a prior left femoral nerve palsy and denied any pains in his left lower extremity.  There was no tenderness to palpation of the left lower extremity.  

	C.  Analysis

The medical and lay evidence of record does not establish that the Veteran's service-connected left femoral nerve palsy warrants a disability rating in excess of 30 percent at any time during the appeals period.  The medical and lay evidence of record fails to show symptoms or findings attributable to the left femoral nerve palsy that are more than incomplete severe paralysis.  Therefore, an initial rating in excess of 30 percent cannot be assigned under Diagnostic Code 8526.  Although the Board is sympathetic to the documented severe disability that the Veteran experienced in the left femoral nerve, the preponderance of the evidence is against a finding that is was manifested by symptoms characteristic of complete paralysis; paralysis of the quadriceps extensor muscles.

Additionally, there is no indication that the Veteran's service-connected left femoral nerve palsy warrants an increased rating under any other diagnostic code relating to the peripheral nerves.  No other nerves have been identified as relevant to the Veteran's service-connected disability, nor would any other nerve-related diagnostic code provide a higher rating for severe incomplete paralysis.

Further, the Board notes that there is no indication in the evidence of record that the Veteran's left femoral nerve palsy warrants other than the currently assigned 30 percent disability rating throughout the appeal period.  Although it is clear the Veteran's left femoral nerve palsy was manifested by paralysis of the quadriceps extensor muscles and atrophy of the muscles prior to January 2002, as noted above, a January 2002 VA treatment note indicated that the Veteran's femoral nerve function was now intact.  Subsequent VA and private treatment records fail to indicate any muscle atrophy or complete paralysis.  The disability was severe in nature, but the remaining functional use of the affected area during the period in question was not complete, as documented in the lay and medical evidence.  As such, a 30 percent disability rating for severe left femoral nerve palsy is warranted from the date of service connection in February 2002.  There is no basis for the assignment of staged ratings in this matter.  See Fenderson, supra.

Accordingly, the claim of entitlement to an initial disability rating in excess of 30 percent for left femoral nerve palsy must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the  claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's particular disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture was so exceptional as to not be contemplated by the rating schedule.  There was no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for his currently assigned 30 percent rating contemplate all symptoms related to his severe incomplete nerve paralysis.  With evidence of greater disability, the rating criteria would allow for an even higher evaluation.

Accordingly, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

III. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

At the time of his death, the Board notes that the Veteran is service connected for left femoral nerve palsy, rated at 30 percent disabling; bilateral hearing loss, rated at 10 percent disabling; and, tinnitus, rated at 10 percent disabling.  As such, his combined rating was 40 percent.  Therefore, his service-connected disabilities did not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).

The RO considered whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  The Board has finds that it is not.  

In this case, the appellant asserts that the Veteran was unable to work because of the severity of his service-connected disabilities.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.

VA treatment records indicate the Veteran was a retired mechanic who continued to work as a hobby.   

In an October 2004 RO hearing, the Veteran testified that after prior surgeries, he would be back to work within a month.  However, after this surgery, he could not.  

As noted above, the Veteran was involved in a motor vehicle accident in December 2010.  Past medical history included hypertension, noninsulin dependent diabetes, coronary artery disease, asthma, gastroesophageal reflux disease, hyperlipidemia, stent in 2000 after a heart attack, skin lesions, and acute renal failure.  In a subsequent December 2010 note, the Veteran's wife reported the Veteran ambulated with a walker for the past 6 months and with a cane prior to that.  He reported a prior left femoral nerve palsy and denied any pains in his left lower extremity.  There was no tenderness to palpation of the left lower extremity.  

In an April 2013 notice of disagreement, the appellant's attorney argued the Veteran's post-surgical residuals were sufficiently severe by themselves to interfere with his ability to obtain/retain substantially gainful employment.  She asserted that his functional limitations, as evidenced by the fact that he was unstable and a fall risk.  He could operate a motor vehicle post-surgery, but could not straighten his leg and did not have muscle control of his leg.  He required a leg brace which interfered with his ability to move about freely and was unable to stand or walk for prolonged periods of time.  She indicated that before his surgery he actively participated in voluntarily assisting one of his daughters and her family on their farm, but that he was unable to resume those activities post-surgery.

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statements in that regard are competent and of some probative value.  However, the Board also notes that the complexity of the Veteran's medical history and variety of health problems including non-service connected lung and heart problems create some limitation as to the Veteran's ability to distinguish to what degree those limitations are a result of his service-connected disabilities impact on his ability to work. 

While the Board does not doubt that the Veteran's service-connected disabilities had some effect on his employability, the weight of the evidence does not support the appellant's contention that his service-connected disabilities were of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities was appropriately compensated via the combined 40 percent rating which was assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Considering all the evidence of record, the Board finds that referral of this case to the Director is not warranted.

IV.  Cause of Death

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

The appellant argues that the Veteran's service-connected surgical residuals contributed to his death.  She asserted that the Veteran was involved in a single car accident in December 2010 when he lost control of his vehicle and hit a light pole and this accident was the result of his debilitating left hip disability.  She further assert that accident caused a broken right his and his inability to make progress in rehabilitation following the right hip injury was due to the service-connected left leg disability which interfered with rehab of his right leg.  She asserts that this functional disability caused or contributed to the development of pneumonia which caused or contributed to his death.  

The Veteran's death certificate indicates that the immediate cause of his death was acute respiratory failure due to pneumonia.  Significant conditions contributing to death but not resulting in the underlying cause were identified as hyperlipidemia, chronic anemia, cholecystitis, chronic small vessel cerebrovascular disease, and Alzheimer's dementia.  

The appellant has not argued, and the record does not support, that any of these conditions were or should have been directly service-connected.  The Veteran's service treatment records are silent for any event, injury, or disease that may be associated with the primary or secondary causes of death listed on his death certificate.  He did not complain of and was not treated for respiratory or cardiac conditions, nor hyperlipidemia, chronic anemia, cholecystitis, or Alzheimer's dementia during service, nor did he allege, during his lifetime, that he had symptoms of any of these conditions during service.  The conditions did not develop until decades after his military service.  Therefore, direct service connection for cause of death based on the conditions listed on the death certificate is not warranted.

As noted, the appellant alleges that the service-connected left femoral nerve palsy was a contributory cause of death.

While a lay person is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay witness competent to render opinions regarding the cause of death in a medically complex case nor need the Board give any probative weight to bald assertions by a lay witness, such as appellant, regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The appellant, who lacks medical training, is not competent to opine on the cause of the Veteran's death.  The questions of medical causation are complex in this appeal and require medical training in order to provide a competent opinion.  See, e.g., Jandreau, 492 F.3d at 1377.

Notably, the Board is also not competent to render its own medical opinion, favorable or unfavorable, on the underlying medical issues.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  Instead, the Board must base its decision on the competent medical evidence of record.

In this case, competent medical evidence is against the claim.  VA obtained a medical opinion directly addressing the issue in October 2014.  The VA examiner opined with a very high degree of medical certainty that the Veteran's left femoral nerve palsy or the medications used to treat the condition did not cause or substantially contribute to the Veteran's death.  The examiner indicated that there is absolutely no evidence in the medical records that his left femoral nerve palsy was causing any loss of leg muscle power, mobility related issues or lack of co-ordination in the leg before the car accident.  Also, records clearly show that the Veteran did not die of any direct complications arising from the car accident, acetabular fracture or the survey that was done to treat the fracture.  Further, the examiner opined that the Veteran's service-connected hearing loss and tinnitus or the medications used to treat these conditions (no other condition was found/indicated based on my review of in-service treatment ) did not cause or substantially contributed to the Veteran's cause of death.  The examiner stated that there is absolutely no connection between these conditions and the conditions listed on his death certificate.

The examiner's opinion is factually accurate and contains persuasive analysis of the facts and data to arrive at a conclusion.  The Board gives the opinion substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from 'factually accurate, fully articulated, sound reasoning for the conclusion').

As discussed above, there is no contrary, competent medical evidence.  The greater weight of the evidence is against finding that any of the Veteran's service-connected disabilities, including the left femoral nerve palsy, was a primary or contributory cause of his death.  The Board finds that no service-connected condition and no condition for which the Veteran could have been or should have been service-connected either caused or contributed to his death.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for cause of the Veteran's death is denied.


ORDER

Entitlement to an initial increased rating for a left femoral nerve palsy, rated as 30 percent disabling, for accrued benefits purposes is denied.
	
Entitlement to dependency, indemnity and compensation (DIC) based on service connection for the Veteran's cause of death is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) for substitution purposes is denied.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


